Title: From Alexander Hamilton to William Campbell, Thomas Withers, M. R. Willkings, Auly Macnaughten, and George Hooper, 11 June 1791
From: Hamilton, Alexander
To: Campbell, William,Withers, Thomas,Willkings, M. R.,Macnaughten, Auly,Hooper, George


Treasury DepartmentJune 11. 1791
Gentlemen,
I have received your letter of the 18th. of April relative to the lighthouse which was begun by the government of North Carolina on Cape Island, near the mouth of Cape Fear River. The general provisions made by Congress with respect to light houses do not extend further than repairing and maintaining them. Nothing therefore can at this moment be done in this case, though it is probable earlier information, or an application to the legislature in any of their past sessions would have been attended with a compliance with your wishes. Similar applications were followed by grants to build a lighthouse on Cape Henry, and to finish one, which was commenced by the government of Massachusetts on Portland head. I shall bear this subject in mind when the next session commences, and I would advise your recommending it to the attention of the gentlemen from your district in the house of representatives.
An indispensible requisite to a grant of money to finish the building will be the completion of the instruments of cession to the United States. I therefore request that you will favour me with copies of such laws as have been enacted by the state legislature (as the extracts sent may not be deemed sufficient) and with a copy of Mr. Smith’s deed for the ten acres of land. I also recommend your procuring from the Governnor of your state a deed in pursuance of the act of December 1790. The early receipt of these is desirable, as it will afford time to obviate difficulties, if any should arise before the meeting of Congress.
In the mean time I find it necessary to request of you answers to the following questions relative to the business.
When was the building commenced? Is there any the least appearance of its suffering from the winter or winters it has sustained since it was built, and in what parts? What parts of the building are of stone, and particularly as to the foundation, water table, cills of the doors and windows, and the curbs? Is the lime used stone lime, or oyster shell lime? Are the frame and sashes of the lanthorn to be of iron, or wood? What is the thickness of the base in feet and inches: the plan calls it seven bricks thick, but it is not known whether it is seven times the length, the breadth or the thickness of a brick. Was there a solid bottom in the earth, on digging down for the foundation? Is the spot an eminence, or is it level with the land for 100 or 200 yards around it? Is it in any degree a drifted sandhill, and if it is did the workmen take care to go down through it to the solid earth? Is there any frame work laid under the foundation as proposed, and what are its construction, and the kinds of timber used? What are the several thicknesses of the wall of the pyramid in feet and inches, in those parts above the foundation, which are represented to be six bricks, five Bricks thick, and four and an half bricks thick? Is the diameter the same at the top of the story in which the doors are as at the bottom of that story, and what is that diameter from outside to outside? What is the diameter at the top of the masonry, immediately under the lanthorn, proposed to be? What are the diameter and height of the lanthorn, exclusive of the dome-roof and what is the height of the dome on roof? What is the height of the building from the earth to the ball on the top of the lanthorn? It appears by the plan to be near 112 feet. Will the thickness of two bricks, which as I suppose, cannot be seventeen inches, be sufficiently strong at the height of 75 to 90 feet from the earth and will the thickness of six bricks (or 4½ to 5 feet) be thick enough for the lower part of a building of so great a height?
I have been the more particular in these enquiries, because time admits of your giving me the requisite answers, and it is necessary that a building of so great expence to the United States, and of so much importance to its commerce, should be œconomically and solidly executed.
I am, Gentlemen,   with great consideration,   Your obedt. servant
The Commissioners of the Navigation of Cape Fear.
